Citation Nr: 0022719	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
right knee disability.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1993 to 
April 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1997 decision by the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which granted service connection for status post torn 
medial meniscus, status post arthrotomy and arthroscopy with 
meniscal debridement, rating it 10 percent disabling, and 
granted service connection for status post left shoulder 
acromioclavicular separation, rating it 10 percent disabling.  
Both ratings were made effective April 19, 1997, the day 
following the date of his service separation.

The veteran noted disagreement with the initial rating 
assigned his service-connected right knee and left shoulder 
disabilities and properly perfected his appeal as to those 
issues (he did not express disagreement with regard to the 
effective date of award of service connection for that 
disorder).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of the issue has been reached, is currently before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
stiffness and characteristic pain with chronic synovitis, 
symptomatic patellar chondromalacia with degenerative 
changes; most recently, the range of right knee motion was 5 
degrees hyperextension to 140 degrees flexion.

2.  His right knee disability is not productive of recurrent 
and moderate subluxation or lateral instability; it is not 
manifested by dislocated cartilage with frequent episodes of 
locking and effusion; and it is not manifested by limitation 
of motion to at least 30 degrees of flexion or 15 degrees of 
extension.

3.  The veteran's left shoulder disability is productive of 
chronic pain and acromioclavicular joint separation, with 
post-traumatic synovitis with degenerative changes; there is 
no evidence of fracture, dislocation, or other bony 
abnormality, and limitation of motion of the left arm at 
shoulder level is not present.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5256-5262 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5020, 5200-5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that the veteran was treated 
for left shoulder strain in August 1994 due to injury playing 
football.  The record also reveals that he sustained a bucket 
handle tear of the medial meniscus in January 1995, for which 
surgery was performed.  Arthroscopy was performed in October 
1995 after he reinjured the right knee, and a subtotal medial 
meniscectomy was performed in January 1996.  No recurring 
symptoms of left shoulder trauma or strain are shown by 
service medical records, but the veteran's complaints of 
painful shoulder joint were noted on separation examination 
in January 1997.  The record reflects that the veteran is 
right handed.

VA examination in September 1997 revealed moderate synovial 
thickening of the right knee.  Range of motion of the right 
knee was from zero to 140 degrees.  There was medial joint 
line tenderness, and crepitation to a slight degree was 
noted.  No lateral-collateral, medial-collateral, or cruciate 
ligament laxity was identified. Examination of the left 
shoulder revealed an obvious deformity of the 
acromioclavicular joint with moderate tenderness to 
palpation.  There was no evidence of subluxation.  Range of 
motion was from zero to 170 degrees of forward flexion and 
abduction, limited by pain.  Internal and external rotation 
were both to 90 degrees.  X-ray studies showed separation of 
the left acromioclavicular joint.  Pertinent diagnoses were 
torn medial meniscus, right knee, status post arthrotomy and 
multiple arthroscopy with meniscal debridement, synovitis of 
the right knee; and acromioclavicular separation of the left 
shoulder.

By November 1997 decision, the RO granted service connection 
for status post torn medial meniscus, status post arthrotomy 
and arthroscopy with meniscal debridement, rating it 10 
percent disabling under Code 5257.  The RO also granted 
service connection for status post left shoulder 
acromioclavicular separation, rating it 10 percent disabling 
under Codes 5203-5299.  

A December 1997 VA hospital emergency room record reflects 
that the veteran presented with complaints of left shoulder 
pain.  Examination at that time revealed that his left 
shoulder had full range of motion in all planes.  The 
shoulder showed visible deformity secondary to 
acromioclavicular separation.  It was non-tender to 
palpation.  

The RO received the veteran's substantive appeal in March 
1998, wherein he contended that his right knee and left 
shoulder disabilities warranted an evaluation higher than 10 
percent.  He reported that his right knee was constantly 
stiff and numb, with arthritic pain present on a regular 
basis.  Regarding his left shoulder, he reported symptoms of 
stiffness and pain which interfered with his daily 
activities.  

On VA examination in November 1998, the veteran complained of 
chronic left shoulder pain, particularly at the 
acromioclavicular joint, and right knee chronic pain and 
weakness, with popping and catching sensations.  He admitted 
that he did not feel easy fatigue or poor coordination.  
Flare-ups of right knee symptoms occurred with activity on a 
daily basis.  Symptoms related to his left shoulder sometimes 
worsened with activity as well.  He reported that his present 
orthopedic treatment involved careful activity, oral 
medication, and special exercises.  His comfort level at that 
time allowed him to walk for 30 minutes, or drive a car for 
two hours.  Standing while working was limited by the knee 
pain to approximately three to four hours each day, and his 
hobby of bicycling was impaired by right knee pain. 

Objective examination in November 1998 showed that external 
rotation of the left shoulder, actively and passively, was to 
30 degrees, and internal rotation, actively and passively, 
was to 95 degrees.  Active flexion was to 160 degrees, and 
passive flexion was to 180 degrees.  Active abduction was to 
150 degrees, and passive abduction was to 160 degrees.  With 
the left arm abducted at 90 degrees, external rotation was to 
90 degrees and internal rotation was to 60 degrees, both 
active and passive.  There was normal rotator cuff function, 
with moderate tenderness at the acromioclavicular joint.  
Range of motion of the right knee was to 140 degrees.  
Patellar pain was considered moderate, and patellar 
crepitation was noted as rather severe.  The joint lines were 
tender, and the ligaments were considered normal.  
Arthroscopic scars on the right knee were noted as well-
healed.  A 11/2 inch surgical scar was seen on the right knee 
which caused anterolateral numbness, reaching four inches 
down the right leg from the knee.  The VA physician noted 
that there was some guarding of the joints to minimize pain, 
and the veteran showed some facial changes with pain.  There 
was no indication of muscle atrophy related to pain.  
Diagnosis of the left shoulder was post-traumatic synovitis 
with degenerative changes.  Diagnosis of the right knee was 
chronic synovitis plus symptomatic patellar chondromalacia, 
with degenerative changes.  The continued numbness near the 
right knee was diagnosed as damage to superficial nerves from 
surgical scars.  The VA physician provided the following 
commentary:

This veteran has subjective symptoms 
listed above, and a 25 percent decrease 
in the motion of [the right] knee would 
represent this.  He also has flare-up 
problems, and a 30 percent decrease in 
[right] knee motion would represent that.

The veteran has become a very poor 
candidate for the heavier types of work.  
He is not able to stand for a full day.  
He needs to be in work that is mostly 
sitting.  He needs to be able to change 
position occasionally for comfort.  He 
will probably be able to work as a 
teacher, at least from an orthopedic 
point of view.

May 1999 outpatient records from a private medical facility 
reflect treatment for right knee swelling and discomfort 
pursuant to the veteran's complaint of the same.  Examination 
on May 10, 1999, showed swelling of the right knee.  
Examination one day later was negative for swelling, redness, 
effusion, discoloration, or patellar signs.  The examiner 
suspected the "onset of osteoarthritis."  

On VA examination in November 1999, the veteran complained of 
chronic aching in the right knee.  Range of motion of the 
right knee was from 5 degrees hyperextension to 150 degrees 
flexion.  No was effusion was noted.  X-ray studies were 
interpreted as normal, with no changes noted in the right 
knee when compared to in-service X-rays taken in January 
1995.  Diagnosis was post meniscectomy of the right knee, 
secondary to a bucket handle tear, with two operative 
procedures done.  The VA physician commented:

[The veteran] has mild symptoms as one 
would expect after a medial meniscectomy.  
He does not really show even early 
arthritic change in the right knee joint.  
I believe that if doctors have talked 
with him about arthritis, they have been 
talking about what is possible to occur 
down the road in 20 years or so.  I think 
that the [veteran's] impairment is 
minimal at this time.

By August 1999 rating decision, the RO recharacterized the 
right knee disability as status post torn medial meniscus, 
status post arthrotomy and arthroscopy with meniscal 
debridement, synovitis, with patellar chondromalacia.  The RO 
evaluated the right knee under Codes 5020 and 5259, and 
continued the initial 10 percent rating.  The left shoulder 
disability was recharacterized as status post left shoulder 
acromioclavicular separation, post-traumatic synovitis.  The 
RO evaluated the left shoulder under Codes 5020 and 5201, and 
continued the initial 10 percent rating.  

II.  Legal Criteria and Analysis

The veteran contends that his service-connected right knee 
and left shoulder disabilities are more disabling than 
contemplated by the current evaluations.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, as in this case, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  In this case, the claims are well 
grounded; therefore, VA has a duty to assist.  Review of the 
record does not reveal that there are additional records 
which have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
to comply with 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396 (1994).  However, the Board notes that the veteran 
disagreed with the 10 percent disability rating initially 
assigned to right knee and left shoulder disabilities in 
November 1997.  In such a situation, analysis of a claim for 
a higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson, 12 Vet. App. 
119.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1998).  The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

A.  Increased Evaluation for Right Knee

As noted, the veteran's right knee disability was most 
recently rated under Codes 5020 and 5259.  Diagnostic Code 
5020 applies to synovitis, and provides that such is 
evaluated based on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Codes 
5020, 5003.  When limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Diagnostic Code 5259 provides that a 10 percent disability 
rating is warranted where there is removal of semilunar 
cartilage which is symptomatic.  A 10 percent rating is the 
maximum available under Code 5259.  

Other diagnostic codes applicable to disabilities involving 
the knees and legs include Code 5258, which provides that 
evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Diagnostic Code 5257 provides that knee impairment with 
recurrent subluxation and lateral instability warrants 10 
percent evaluation when slight, 20 percent evaluation when 
moderate, and 30 percent evaluation when severe.  

Diagnostic Code 5260 provides for evaluation of limitation of 
flexion of the legs.  Under that diagnostic code, limitation 
of flexion of a leg is rated 10 percent disabling when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a.

Diagnostic Code 5261 provides for evaluation of limitation of 
extension of the legs.  Limitation of extension of a leg is 
rated 10 percent disabling when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

A knee disability may also be rated under Diagnostic Code 
5256, which provides for evaluation of ankylosis of the knee.  
However, as there is no evidence of record tending to show 
that the veteran's right knee disability involves ankylosis, 
the Board finds that Code 5256 is not for application in this 
case.  Similarly, as the evidence does not tend to establish 
that the veteran suffers from impairment of the tibia and 
fibula, application of 38 C.F.R. § 4.71a, Code 5262, which 
provides for evaluation of impairment of the tibia and 
fibula, is not warranted in this case.

Here, the evidence as a whole (most significantly the 
findings of VA examination in November 1999) reflects that 
the veteran's right knee range of motion is essentially 
normal.  See 38 C.F.R. § 4.71, Plate II.  The evidence does 
not show that flexion of the right knee is limited to 30 
degrees or less, such that would warrant a rating in excess 
of 10 percent under Code 5260.  Likewise, the evidence does 
not tend to establish that extension of the right knee is 
limited to 15 degrees or more, such that would warrant a 
rating in excess of 10 percent under Code 5261. 

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

The Board recognizes that the veteran has suffered from right 
knee pain, and has undergone surgeries to repair right knee 
injuries.  Crepitation has been thereafter noted on VA 
examinations in 1998 and 1999, reflecting points of contact 
which are diseased.  See 38 C.F.R. § 4.59.  Some degree of 
right knee pain has been evidenced on range of motion 
testing, and the veteran has reported a limitation of 
activities such as walking, driving, and bicycling.  However, 
VA examinations have shown no evidence of heat, redness, 
swelling, effusion, instability, or objective weakness.  As 
shown, the veteran denied easy fatigue and poor coordination 
on examination in November 1998.  The VA physician performing 
the most recent examination in November 1999 expressly 
commented that the veteran's impairment is "minimal."  In 
sum, the Board finds that the reports of VA examination 
adequately portray the veteran's functional loss due to pain, 
as well as the degree of loss of function due to weakened 
movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrate that any such functional loss is contemplated by 
the currently assigned 10 percent disability rating under 
Code 5020 and 5259.  

Additionally, and subject to the limitations of 38 C.F.R. § 
4.14 (which prohibits the evaluation of the same 
manifestation of a disability under different diagnoses), a 
veteran should be compensated for all manifestations of a 
disability to the extent authorized under the regulations.  
The Board must consider whether the veteran's right knee 
disability is manifested by a musculoskeletal disability that 
does not appear to involve limitation of motion, such as Code 
5257 for instability of the knee.  Cf. VAOPGCPREC 23-97.  The 
prohibition against "pyramiding" under 38 C.F.R. § 4.14 
requires that a separate rating under Code 5257 be based on 
manifestations other than those compensated under Codes 5020, 
5259, and sections 4.40, 4.45, and 4.59.  In the instant 
case, the Board concludes that the medical evidence of record 
does not establish that the veteran suffers from subluxation 
or instability of the right knee.  Clinical findings are 
negative for subluxation, instability, varus or valgus 
laxity, effusion, locking, or objective weakness.  
Accordingly, there is no basis for the assignment of a 
separate rating for disability of the right knee under Code 
5257.  Similarly, the medical evidence of record does not 
suggest that the veteran currently suffers from dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the right knee joint.  Thus, an 
evaluation of the veteran's disability under Code 5258 is not 
warranted. 

B.  Increased Evaluation for Left Shoulder

As noted, the veteran's left shoulder disability was most 
recently evaluated under Codes 5020 and 5201.  Diagnostic 
Code 5020, for synovitis, is outlined above.  Under Code 
5201, a 20 percent evaluation is warranted when there is 
limitation of motion of the minor arm at the shoulder level 
or midway between the side and shoulder level.  When there is 
limitation of motion of the minor arm to 25 degrees from the 
side, a 30 percent evaluation will be assigned.  38 C.F.R. § 
4.71.

Under Diagnostic Code 5202, a 20 percent disability rating 
for the minor upper extremity is warranted for recurrent 
dislocation at the scapulohumeral joint where there are 
frequent episodes and guarding of all arm movements.  A 
rating in excess of 20 percent for the minor extremity 
requires fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head (flail shoulder) of 
the humerus.  38 C.F.R. § 4.71a.  However, as the record is 
negative for recurrent dislocation at the scapulohumeral 
joint of the upper minor extremity, and negative for a 
disability related to the humerus on the minor side, the 
Board finds that Code 5202 is not for application in this 
case.  Similarly, other diagnostic codes applicable to 
disabilities of the shoulder, including Code 5200 (for 
ankylosis of the scapula and humerus), and Code 5203 (for 
impairment of the clavicle or scapula) are not for 
application, as no such diagnoses have been shown on clinical 
findings.

Given the circumstances of this case, the Board finds that an 
increased rating under Diagnostic Code 5201 is not warranted.  
The evidence of record (most significantly the findings of VA 
examination in November 1998) reflect that the left shoulder 
range of motion range of motion is essentially normal.  See 
38 C.F.R. § 4.71, Plate I (1999).  The Board acknowledges the 
veteran's complaints of experiencing chronic pain in the left 
acromioclavicular joint, as well as the examiner's statements 
recorded in November 1998, noting that the veteran's 
functional ability was reduced inasmuch as the disabilities 
interfered to some degree with hobby activities and his job.  
Nonetheless, even when considering the mandates of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), entitlement to an increased 
rating in excess of 10 percent still is not warranted.  The 
Board notes when making determinations with regard to the 
application of 38 C.F.R. §§ 4.40 and 4.45, the Board is bound 
by the holding in VAOGCPREC 9-98 (Aug. 14, 1998), which held 
that these provisions must be considered in light of the 
relevant diagnostic code governing limitation of motion.  
That is, to establish a separate rating under these 
provisions would be tantamount to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999), an outcome not envisioned by 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this case, 
in spite of the veteran's complaints of chronic pain and 
functional impairment, the evidence clearly shows that his 
disability picture of the left shoulder does not meet the 
criteria required for a rating in excess of 10 percent.  The 
Board further notes that despite the positive findings of 
record, the veteran's left rotator cuff strength is good, and 
x-ray findings are essentially negative for arthritis.  Thus, 
an increased rating in this respect is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 10 percent for either the right knee or left 
shoulder disability.  Specifically, the medical findings do 
not demonstrate that the degree of impairment resulting from 
the veteran's right knee and/or left shoulder disability 
meets or more nearly approximates the criteria for a 
disability rating in excess of the 10 percent already 
assigned to each of those disabilities.  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), concludes that the veteran's symptoms and 
manifestations of his right knee and left shoulder 
disabilities are consistent with the 10 percent rating 
currently assigned to each, and that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for such disabilities.  The evidence is not in 
relative equipoise, and the disability picture, as discussed 
above, does not approximate the criteria for a higher rating 
for either disability.  Accordingly, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1999) are not 
for application.  

	
ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
shoulder disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

